Title: From James Madison to Albert Gallatin, 17 August 1801
From: Madison, James
To: Gallatin, Albert


Dear Sir
Aug. 17. 1801
Mr. Adams Hoopes the bearer proposes to call at Washington on his way to Philada. and as he may have occasion to ask some information which you can best give him, intimates that a line making him known to you would be acceptable. I give it with pleasure, under the impression that he is a man of modesty & worth, and will abuse no civility that may be shewn him. Mrs. M. & Anna offer their affectionate respects to Mrs. Gallatin & Miss Nicholson, to which I beg leave to add my own. I begin now to look for your appearance among us, on your way to Monticello. Should such a trip take place, and the time of it be foreknown to yourself, be so good as to drop a line on the subject, that my arrangements may be so made as to leave me at home at the time of your arrival. Yours very sincerely
James Madison
 

   RC (NHi: Gallatin Papers). Cover marked by JM, “Mr. Hoopes.” Erroneously docketed, “June 17. 1801.”


   JM had long been familiar with the Hoops family of Pennsylvania. Adam (or Adams) Hoops had served in a Maryland regiment during the Revolution, and he subsequently held a commission as a major in the corps of artillerists and engineers between 1798 and 1802 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:49 n. 2; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:277, 279; Catherine Van Cortlandt Mathews, Andrew Ellicott: His Life and Letters [New York, 1908], p. 89 n. 1; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:308–9).


   This was most likely Mrs. Gallatin’s younger sister Maria, who spent much time with the Gallatins in Washington, later marrying John Montgomery of Maryland (Raymond Walters, Jr., Albert Gallatin: Jeffersonian Financier and Diplomat [New York, 1957], p. 215).

